Citation Nr: 0015921	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  94-41 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an increased rating for varicose veins of the 
left leg, rated as 20 percent disabling, prior to January 12, 
1998.  

Entitlement to an increased rating for varicose veins of the 
left leg, rated as 20 percent disabling, between January 12 
and August 13, 1998.  

Entitlement to an increased rating for varicose veins of the 
left leg, rated as 40 percent disabling, since August 13, 
1998.  


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from July 1964 to July 
1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) at Fort Harrison, Montana.  

The veteran had a personal hearing on appeal before a hearing 
officer at the RO in April 1993.  A transcript of this 
hearing is on file.  

By appellate decision in December 1996, service connected for 
cystic acne (also claimed as chloracne) as secondary to Agent 
Orange exposure, a petition to reopen a claim for service 
connection for varicose veins of the right leg on the basis 
of new and material evidence and an increased rating for 
varicose veins of the left leg were denied.   The veteran 
appealed the issue as to varicose veins of the left leg to 
the United States Court of Appeals for Veterans Claims 
(Court).  He filed a joint motion with the Secretary of 
Veterans Affairs so that changed rating criteria governing 
varicose veins could be considered in light of the Court's 
decision in Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), 
to include an updated rating examination of the disability, 
and then readjudication thereof.  The Court granted this 
motion.  The Board remanded the case in February 1999 
pursuant to the joint motion granted by the Court.  The 
remand specifically was for additional medical evidence that 
might be available outside the VA, a VA rating examination 
and 
re-evaluation under both the old and the new rating criteria.  
The purpose of the remand has been met.  

Since the Board's February 1999 remand, the RO increased the 
rating for varicose veins of the left leg to 40 percent, 
effective August 13, 1998, on the basis of revised rating 
criteria.  The veteran has continued the appeal, so that the 
issues are expressed as shown to cover the different ratings 
that have been assigned the disability, before and since 
August 13, 1998, and also in consideration of the revised 
rating criteria that went into effect January 12, 1998.  

Additional issues of entitlement to service connection for a 
disability secondary to tobacco use, an increased rating for 
postoperative residuals of the right shoulder, and a 
temporary total rating based on convalescence following 
hospitalization have been adjudicated by the RO, but the 
veteran has not filed notices of disagreement thereto.  
Accordingly, such matters are not before the Board on appeal.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1998).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).


FINDINGS OF FACT

1.  All the evidence necessary for an equitable disposition 
of the veteran's claim has been obtained by VA.  

2.  Prior to January 12, 1998, varicose veins of the left 
lower extremity did not equate with or approximate more than 
a moderately severe disability involving superficial veins 
above and below the knee, with varicosities of the long 
saphenous, ranging in size from one to two centimeters in 
diameter, with symptoms of pain or cramping on exertion.  

3.  The rating criteria for varicose veins were revised 
effective January 12, 1998, and the current version is more 
favorable than the former version because less severe 
manifestations are required for the same disability 
evaluations.  

4.  Subsequent to January 12, 1998, the manifestations of 
varicose veins of the left lower extremity have equated with 
or approximated no more than persistent edema and stasis 
pigmentation or eczema.  


CONCLUSIONS OF LAW

1.  Prior to January 12, 1998, a rating in excess of 20 
percent for varicose veins of the left leg were not 
warranted.  38 U.S.C.A. §§ 1155, 5107(a), (b), 5110 (West 
1991); 38 C.F.R. Part 4, Diagnostic Code 7120 (1997).  

2.  A rating of 40 percent for varicose veins of the left leg 
is warranted from January 12 to August 13, 1998.  38 U.S.C.A. 
§§ 1155, 5107(a), (b), 5110 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 7120 (1998).  

3.  A rating in excess of 40 percent for varicose veins of 
the left leg since August 13, 1998, is not warranted.  
38 U.S.C.A. §§ 1155, 5107(a), (b), 5110 (West 1991); 
38 C.F.R. Part 4, Diagnostic Code 7120 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran has submitted evidence which 
is sufficient to justify a belief that his claim for an 
increased evaluation for varicose veins, left leg, with 
healed scars and venous insufficiency is well grounded.  38 
U.S.C.A. § 5107(a).  That is, his assertion that his service-
connected disability has worsened raises a plausible claim.  
See Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
appellant has been recently examined and his medical records 
have been obtained.  See Schafrath v. Derwinski, 1 Vet. App. 
589, 595 (1991).  All relevant facts on this issue have been 
properly developed and the duty to assist has been met.  38 
U.S.C.A. § 5107(a).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).  The Board notes that the varicose veins at issue 
involve only the left lower extremity.

The rating criteria for the cardiovascular system were 
amended on January 12, 1998.  When a regulation changes after 
a claim has been filed but before the appeal process has been 
completed (which would apply here), the version most 
favorable to the claimant will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  See 38 U.S.C.A. § 5110.  In a 
January 2000 supplemental statement of the case, the RO 
considered the veteran's claim under the new criteria.  

Under the old criteria, a 50 percent evaluation is assigned 
when unilateral involvement of varicose veins is pronounced, 
with findings of a severe condition with secondary 
involvement of deep circulation, as demonstrated by 
Trendelenburg's and Perthe's tests, with ulceration and 
pigmentation.  38 C.F.R. Part 4, Diagnostic Code 7120.  A 40 
percent evaluation is assigned if unilateral involvement of 
varicose veins is severe, involving superficial veins above 
and below the knee, with involvement of the long saphenous 
ranging over two centimeters in diameter and marked 
distortion and sacculation, with edema and episodes of 
ulceration and no involvement of deep circulation.  
Moderately severe disability, involving superficial veins 
above and below the knee, with varicosities of the long 
saphenous, ranging in size from one to two centimeters in 
diameter, with symptoms of pain or cramping on exertion, 
without involvement of the deep circulation is rated 20 
percent when unilateral.  Id.

Under the new criteria, a 100 percent disability evaluation 
is assigned when findings of massive board-like edema and 
constant pain can be attributed to the effects of varicose 
veins.  38 C.F.R. Part 4, Diagnostic Code 7120.  A 60 percent 
evaluation is warranted when there is persistent or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration. Id.  A 40 percent evaluation is 
warranted when there is persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration.  A 20 percent rating is assigned for persistent 
edema, incompletely relieved by elevation, with or without 
beginning stasis pigmentation or eczema.  Id.  Such 
evaluations are for involvement of a single extremity.  Id. 
at Note.

A private physician reported, in September 1990, that the 
veteran had eczematous dermatitis of the left lower leg, 
possibly stasis in origin.  In January 1991, he was treated 
for stasis eczema of the left ankle with lesions that were 
hyperpigmented.  There was some telangiectasia and slight 
erythema.  He reportedly had had problems with swelling, 
varicose veins and had problems with breaking out of the 
lower legs.  Stasis dermatitis was assessed.  In June 1991, 
there was hyperpigmentation, plaques on the lateral malleolus 
with erythema, tiny papules, scale and lichenification.  He 
wore support hose and had trouble with swelling.  The plaques 
were itchy.  Stasis eczema was assessed.  

VA outpatient treatment records dated in December 1991 show 
severe venous disease of the left lower extremity secondary 
to varicosities manifested by pigmentation and stasis 
dermatitis.  The veteran was wearing support socks.  

On a VA examination in March 1992, the veteran was shown to 
have varicose veins of the left lower extremity extending 2 - 
3 inches above the knee with stasis dermatitis extending 30 
centimeters above the ankle without ulceration or varicose 
veins greater than 2 centimeters in diameter.  He had strong 
dorsalis pedis pulses.  

During the veteran's April 1993 hearing, he testified that 
left lower extremity varicose veins had resulted in an 
ulcerated area on the outside of the ankle and slow healing 
of any scratch or laceration he would get below the left 
knee.  He described some foot swelling even with his support 
socks on, which was puffier without support socks.  He 
reportedly elevated his legs a couple of times a day.  He 
stated that it had been medically recommended that he elevate 
his legs above the level of his heart for a half-hour.  
Superficial discoloration of the left lower extremity up to 
the knee in various spots was described.  He believed that he 
had deep vein involvement of varicose veins of the left lower 
extremity.  He stated that he had had vein stripping surgery 
of the left lower extremity and that some veins were still 
ballooning.  He described ulcerated areas that flared and 
worsened in cycles and were discolored when they healed over 
on the left lower extremity.  The discolored areas of the 
left lower extremity were described as raised areas as well.  

On a VA examination reported in January 1994, the veteran 
showed slight swelling, and many superficial varices of the 
left lower extremity.  There was some petechia and early 
stasis dermatitis changes.  Foot pulse was termed excellent.  

Private outpatient treatment records dated in December 1995 
reflect the veteran's complaints of persistent rash with 
redness and pruritus of the left lower extremity.  There was 
moderate erythema and scaling, greater involvement over the 
medial aspect of the left ankle, some excoriation, 1-2+ 
pitting edema but no ulceration or sign of infection in the 
left lower extremity.  Moderate stasis dermatitis was 
assessed.  In April 1996, he showed mild edema, chronic 
stasis changes, and acute erythema of the left lower 
extremity.  There was patchy erythema and scaling of the left 
popliteal fossa and medial upper thigh.  Stasis dermatitis 
which flared was assessed.  In September 1996, he showed 2+ 
pitting edema of the left lower extremity with moderate 
erythema and scaling.  No breakdown or oozing was indicated.  
Stasis dermatitis was assessed.  

VA outpatient treatment records dated in February 1997 show 
that there was markedly increased pigmentation, brown 
papules, over the left lower leg, with increased desquamation 
of marked tortuous varicosities of the left calf and upper 
thigh.  The impressions included varicose veins and stasis 
dermatitis secondary thereto.  In May 1997, it was noted that 
he was wearing knee high support hose.  There were venous 
stasis changes below the left knee.  A history of varicose 
veins with vein stripping was assessed.  In August 1997, 
varicose veins at 1 plus centimeter in size of the small 
tributaries because the larger veins had been stripped were 
revealed.  He reportedly was doing a good job of caring for 
his varicose veins with compression stocking, elevation and 
sequential pumps.  The examiner stated that the varicose 
veins would likely progress in severity in time.  

Private outpatient treatment records dated in September 1997 
show that, when examined for right lower extremity problems, 
the veteran was having no left lower extremity problems.  

A private physician reported in August 1998 that the veteran 
had chronic persistent venous stasis dermatitis with 
persistent edema, subcutaneous induration, stasis 
pigmentation and persistent ulceration.  He reportedly had to 
use Jobst pumps regularly, elevation and aggressive treatment 
of venous stasis ulcers when they occurred.  Also in August 
1998, he showed marked varicosities of the left lower 
extremity with a 1-centimeter crusted erosion on the left 
anterior tibial area.  There was 2+ edema of the left lower 
extremity with trace pulses.  The edema was termed hard.  
Chronic stasis dermatitis with resultant ulceration was 
assessed.

Private outpatient treatment records dated in February 1999 
reflect the veteran's complaints that he had intermittent 
swelling, itching and redness from stasis dermatitis of the 
left lower extremity.  Considerable venous stasis changes 
with thinning of the skin, pigmentation but no frank 
ulceration of the left lower extremity were found.  In April 
1999, his long-term symptoms reportedly included itching, 
burning, and pain at rest of the left lower extremity.  His 
treatment had included compression stocking, venous pump, 
Darvocet, and Cyclocort ointment.  There was 2+ pitting edema 
of the left lower extremity with prominent varicosities over 
the medial side, approximately 1 centimeter in diameter.  He 
had prominent stasis pigment changes along with mild to 
moderate dermatitis over the lower half of the left lower 
leg.  Clinical onychomycosis was also present.  No ulceration 
was apparent.  Chronic venous insufficiency with resultant 
stasis dermatitis, moderate to severe, of the left lower 
extremity was assessed.  

In June 1999, the veteran was examined by a private vascular 
surgeon who recorded history of venous problems with 
stripping of varicose veins from the left lower extremity 
with use of compressive stockings during the day and 
sequential pumps at night.  The femoral pulses were difficult 
to palpate.  Posterior tibial pulse was 2+.  The dorsalis 
pedis was weak and intermittent.  Chronic venous 
insufficiency changes of the left lower extremity were termed 
marked.  There was a dilated branch varicosity on the left 
thigh extending down to the calf area medially.  There was no 
open ulceration.  There were scars from previous vein 
stripping.  Doppler examination showed insufficiency in the 
lesser saphenous system, bilaterally, with the greater 
saphenous system missing.  The deep system appeared to be 
competent.  The impression was chronic venous insufficiency 
with a history of previous ulcerations.  A bilateral lower 
extremity duplex scan showed no evidence for deep vein 
thrombosis.  Venous insufficiency (incompetent valves) were 
documented throughout the common femoral, superficial 
femoral, and popliteal veins of the left lower extremity.  
The examining physician stated that the veteran had severe 
chronic insufficiency of the deep system, probably related to 
previous thrombosis.  He did not have any residual clot.  He 
would do best with long-term stocking compression.  

On a VA examination in December 1999, the veteran reported 
prior vein stripping for varicose veins of the left lower 
extremity.  He complained of progressive vein swelling and 
skin breakdown.  When his left leg was particularly swollen 
and inflamed, it was even more painful than usual, and 
constantly tingled.  He could not sit or stand for any length 
of time.  Heavy lifting caused more problems with pain and 
increased the risk for swelling and skin breakdown.  He was 
unable to walk for any prolonged period without leg 
discomfort.  Any simple scratch or abrasion was slow to heal 
and easily infected.  He described his left leg and foot as 
looking pretty good.  He had marked hemosiderin pigment 
deposits extending from his left knee down to his toes.  His 
left foot and lower leg were described as quite dusky, 
especially when dependent.  He had significantly tortuous 
venous varicosities of the long saphenous system extending 
from the ankle to the distal left thigh just above the knee.  
They were at least 1 centimeter in diameter.  He had surgical 
scars consistent with previous vein stripping operations.  
Pedal pulses were termed good.  The impression was history of 
significant superficial venous varicosities of the left lower 
extremity associated with venous insufficiency, chronic 
edema, chronic stasis pigmentation, intermittent ulcerations 
and infection.  He had ongoing problems with pain and 
disability that were not likely to improve and would 
progressively get worse requiring chronic ongoing care over 
the years.  He got partial relief with his efforts at 
management but was by no means symptom free at any point of 
the day.  

Under the old rating criteria that were effective prior to 
January 12, 1998, varicose veins of the left lower extremity 
would have to equate with or approximate a severe level of 
disability involving superficial veins above and below the 
knee, with involvement of the long saphenous ranging over two 
centimeters in diameter and marked distortion and 
sacculation, with edema and episodes of ulceration and no 
involvement of deep circulation.  The clinical evaluations in 
1990 with follow-up to September 1997 show only variable 
swelling with stasis dermatitis, hyperpigmentation, erythema, 
and itching.  The size of the varicosities were consistently 
reported as less than 2 centimeters, usually 1 centimeter.  
It was repeatedly shown that there was no infection or 
ulceration of the left lower extremity.  The veteran's sworn 
testimony as to ulceration and deep vein involvement of the 
left lower extremity was medically uncorroborated on the 
pertinent examinations before and after his hearing.  
Circulatory findings of the lower extremity repeatedly showed 
that the deep venous system was competent without clots.  The 
last clinical evaluation prior to August 1998 indicated no 
symptomatology from varicose veins of the left lower 
extremity.  In other words, there were no reported left leg 
problems on the clinical evaluation in September 1997.  On 
the basis of the complete evidence on hand or subsequently 
received regarding the findings prior to January 12, 1998 
(date of rating code revisions), varicose veins of the left 
lower extremity were not shown to be severe or nearly severe 
with involvement of superficial veins above and below the 
knee, with involvement of the long saphenous ranging over two 
centimeters in diameter and marked distortion and 
sacculation, with edema and episodes of ulceration.  

The RO has assigned a 40 percent rating for varicose veins of 
the left lower extremity effective August 13, 1998, on the 
basis, essentially, that this was the effective date of 
revised, and more favorable, rating criteria.  The Board 
agrees that the new (current) rating criteria are more 
favorable  because they take into account stasis dermatitis 
changes and do not require ulceration for a 40 percent 
rating.  They also contain no requirements of varicose vein 
involvement above the knee, size of the involved veins, or 
distortion or sacculation of such veins.  These rating 
criteria cannot be applied until the date they went into 
effect, even though they could have permitted a higher rating 
earlier, if they had been in effect earlier.  See 38 U.S.C.A 
§ 5110; 38 C.F.R. § 3.114; see also McCay v. Brown, 9 Vet. 
App. 183 (1996), aff'd, 106 F.3d 1577 (Fed. Cir. 1997).  The 
Board agrees that the veteran's left lower extremity varicose 
vein disability picture met the requirements for a 40 percent 
rating under the new criteria from the beginning, which would 
be the effective date that those criteria became operative.  
However, the RO erred in the selection of the effective date 
as August 13, 1998.  The correct effective date for the 
applicable rating criteria revision is January 12, 1998.  
This is the effective date for the assignment of the 40 
percent rating for the left lower extremity varicose veins.  
It is unequivocally shown that the disability was manifested 
by persistent edema and stasis pigmentation or eczema as of 
and since that date.  

Since January 12, 1998, varicose veins of the left lower 
extremity are not shown to equate with or approximate more 
than a 40 percent rating under the new, more favorable, 
rating criteria.  Only in August 1998 was persistent 
ulceration and persistent or subcutaneous induration 
clinically reported, and such have not been clinically 
confirmed since that time.  This means that even if they were 
present in August 1998, they cannot be held to be persistent.  
On consistent physical examinations since August 1998, both 
privately and VA conducted, no left lower extremity 
ulceration has been revealed.  Induration has not been 
disclosed on any examination since August 1998.  Deep 
circulation has been competent.  Pedal pulses have remained 
good.  The current manifestations of left lower extremity 
varicose veins with venous insufficiency, edema, and stasis 
pigmentation equate with or approximate no more than the 
rating criteria for which a 40 percent disability evaluation 
is assigned.  

Since a preponderance of the evidence shows entitlement to no 
more than the current rating in effect, the doctrine of doubt 
contemplated under 38 U.S.C.A. § 5107(b) is inapplicable.  


ORDER

An increased rating for varicose veins of the left leg prior 
to January 12, 1998, is denied.  

An increased rating of 40 percent for varicose veins of the 
left leg from January 12 to August 13, 1998, is granted, 
subject to the governing regulations applicable to the 
payment of monetary benefits.  

An increased rating for varicose veins of the left leg since 
August 13, 1998, is denied.  


		
	R. K. ERKENBRACK
	Acting Member, Board of Veterans' Appeals


 



